IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DOUGLAS M. WYCKOFF,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-3480

MELISSA K. CAVANAUGH
F/K/A MELISSA K. WYCKOFF,

      Appellee.

_____________________________/

Opinion filed May 5, 2015.

An appeal from the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Douglas M. Wyckoff, pro se, Appellant.

James C. Campbell and Clark H. Henderson, of Campbell & Henderson, PLLC,
Shalimar, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., ROWE, and RAY, JJ., CONCUR.